2013 WI 42

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2010AP1118-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Stephen M. Compton, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Stephen M. Compton,
                                  Respondent.




                            DISCIPLINARY PROCEEDINGS AGAINST COMPTON

OPINION FILED:          May 17, 2013
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:

ATTORNEYS:
                                                                            2013 WI 42
                                                                    NOTICE
                                                      This opinion is subject to further
                                                      editing and modification.   The final
                                                      version will appear in the bound
                                                      volume of the official reports.
No.   2010AP1118-D


STATE OF WISCONSIN                                :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Stephen M. Compton, Attorney at Law:

Office of Lawyer Regulation,                                             FILED
             Complainant,
                                                                    MAY 17, 2013
      v.
                                                                       Diane M. Fremgen
                                                                    Clerk of Supreme Court
Stephen M. Compton,

             Respondent.




      ATTORNEY reinstatement proceeding.                   Reinstatement granted

upon conditions.



      ¶1     PER   CURIAM.    We     review   a       report    filed     by    referee

James J. Winiarski recommending that the court reinstate, with

conditions, the license of Stephen M. Compton to practice law in

Wisconsin.     After careful review of the matter, we agree that

Attorney     Compton's     license     should         be   reinstated        and     that

conditions should be placed upon his resumption of the practice

of law.      We also agree with the referee that Attorney Compton
                                                                                              No.     2010AP1118-D



should     be    required             to    pay    the           costs      of        this      reinstatement

proceeding, which are $4,373.03 as of March 11, 2013.

      ¶2        Attorney          Compton         was        admitted            to       practice         law    in

Wisconsin in 1992.                He resides in Waukesha County.                                    In 2002, he

was   publicly           reprimanded          for       falsely            recording            the     time     he

worked     on        a    contingency             fee        case.              Public          Reprimand        of

Stephen M. Compton, No. 2002-6.                                  In 2008, Attorney Compton's

license to practice law was suspended for 60 days for misconduct

related to failing to supervise an inmate performing legal work

for him and falsely billing the state public defender for work

performed       by        that    inmate.               In       re       Disciplinary               Proceedings

Against Compton, 2008 WI 3, 306 Wis. 2d 280, 744 N.W.2d 78.

      ¶3        In       2009,    Attorney         Compton                was    charged            with    felony

criminal        conduct          in        Walworth          County.                 He       was     ultimately

convicted of possession of narcotic drugs (heroin), a Class I

felony,     and          felony       bail     jumping,               a    Class          H    felony.           Two

additional           misdemeanor            criminal             charges          for          possession        of

cocaine and possession of drug paraphernalia were dismissed but

read in.

      ¶4        On       March    3,       2010,     the         Office         of     Lawyer         Regulation

(OLR) filed a motion seeking the summary suspension of Attorney

Compton's        law       license           based          on     the          criminal            convictions.

Attorney    Compton          did not          contest            the       motion,            and    this court

summarily suspended his law license on March 16, 2010.

      ¶5        In May of 2010, the OLR filed a disciplinary complaint

alleging Attorney Compton's criminal conduct and seeking a two-

year license suspension.                       Attorney Compton stipulated to the
                                                        2
                                                                        No.    2010AP1118-D



facts, misconduct, and sanction.                         On September 8, 2010, this

court suspended Attorney Compton's law license for a period of

two   years,        retroactive      to    March      16,     2010,   the    date    of   the

summary       suspension.        In       re    Disciplinary      Proceedings        Against

Compton, 2010 WI 112, 329 Wis. 2d 318, 787 N.W.2d 831.

        ¶6     Attorney        Compton           filed      a     petition      for       the

reinstatement of his law license on March 12, 2012.                                 The OLR

filed        its    response    to    the        petition       for   reinstatement        on

November 2, 2012, and did not oppose the petition.                                  A public

hearing on the reinstatement petition was held on December 18,

2012.         The    referee    filed          his   report     and   recommendation      on

February 19, 2013.

      ¶7       Supreme Court Rule 22.31(1)1 provides the standards to

be met for reinstatement.                      Specifically, the petitioner must

        1
            SCR 22.31(1) states:

             The petitioner has the burden of demonstrating,
        by clear, satisfactory, and convincing evidence, all
        of the following:

             (a) That he or she has the moral character to
        practice law in Wisconsin.

           (b) That his or her resumption of the practice of
      law will not be detrimental to the administration of
      justice or subversive of the public interest.

           (c) That his or her representations in the
      petition, including the representations required by
      SCR   22.29(4)(a)  to  [(4m)]   and   22.29(5), are
      substantiated.

           (d) That he or she has complied fully with the
      terms of the order of suspension or revocation and
      with the requirements of SCR 22.26.

                                                 3
                                                           No.    2010AP1118-D



show by clear, satisfactory, and convincing evidence that he or

she has the moral character to practice law, that his or her

resumption of the practice of law will not be detrimental to the

administration of justice or subversive of the public interest,

and that he or she has complied with SCR 22.26 and the terms of

the order of suspension.           In addition to these requirements,

SCRs       22.29(4)(a)-(4m)2   provide   additional   requirements    that   a


       2
       SCR 22.29(4)(a) through (4m) provides that a petition for
reinstatement shall show all of the following:

            (a) The   petitioner    desires           to   have      the
       petitioner's license reinstated.

            (b) The petitioner has not practiced law during
       the period of suspension or revocation.

            (c) The petitioner has complied fully with the
       terms of the order of suspension or revocation and
       will   continue  to   comply   with them  until the
       petitioner's license is reinstated.

            (d) The petitioner has maintained competence and
       learning in the law by attendance at identified
       educational activities.

            (e) The petitioner's conduct since the suspension
       or revocation has been exemplary and above reproach.

            (f) The petitioner has a proper understanding of
       and attitude toward the standards that are imposed
       upon members of the bar and will act in conformity
       with the standards.

            (g) The petitioner can safely be recommended to
       the legal profession, the courts and the public as a
       person fit to be consulted by others and to represent
       them and otherwise act in matters of trust and
       confidence and in general to aid in the administration
       of justice as a member of the bar and as an officer of
       the courts.

                                         4
                                                                     No.     2010AP1118-D



petition for reinstatement must show.                   All of these additional

requirements are effectively incorporated into SCR 22.31(1).

     ¶8     When we review a referee's report and recommendation,

we will adopt the referee's findings of fact unless they are

clearly erroneous.          Conclusions of law are reviewed de novo.

See In re Disciplinary Proceedings Against Eisenberg, 2004 WI

14, ¶5, 269 Wis. 2d 43, 675 N.W.2d 747.

     ¶9     We    conclude         the   referee's           findings        support     a

determination      that     Attorney     Compton       has    met    his     burden     to

establish by clear, convincing, and satisfactory evidence that

he has met all of the standards required for reinstatement.

     ¶10    The    referee       noted   that     during       the      term    of     his

suspension,      Attorney    Compton     has    not     practiced       law     and    has

worked    primarily   as     a     landscaper.         The    referee        found    that

Attorney Compton has fully complied with the terms of the order

of   suspension     and     that    he   was     not    required        to     make    any


          (h) The petitioner has fully complied                         with    the
     requirements set forth in SCR 22.26.

          (j) The petitioner's proposed use of the license
     if reinstated.

          (k) A full description of all of the petitioner's
     business activities during the period of suspension or
     revocation.

          (4m) The petitioner has made restitution to or
     settled all claims of persons injured or harmed by
     petitioner's misconduct, including reimbursement to
     the Wisconsin lawyers' fund for client protection for
     all payments made from that fund, or, if not, the
     petitioner's explanation of the failure or inability
     to do so.

                                          5
                                                                                No.     2010AP1118-D



restitution or settle any claims caused by his misconduct.                                       The

referee found that Attorney Compton has maintained competence

and   learning       in       the     law     by       attending          various      educational

activities.         The       referee       also       found       that    Attorney      Compton's

conduct since the time of the suspension has been exemplary and

above reproach.

      ¶11    The referee found that Attorney Compton has a proper

understanding       of    and       attitude        toward         the    standards       that   are

imposed upon members of the bar and will act in conformity with

those standards.              The referee found that Attorney Compton can

safely be recommended to the legal profession, the courts, and

the public as a person fit to be consulted by others and to

represent     them       and    otherwise           act       in    matters      of     trust    and

confidence     and       in    general       to        aid    in    the       administration      of

justice as a member of the bar and as an officer of the courts.

The   referee       noted      that     if    his        license         to    practice    law    is

reinstated, Attorney Compton intends to engage in the general

practice of law, probably as a sole practitioner.
      ¶12    The     referee          found        that,       according         to     statements

Attorney Compton made to Walworth County sheriff's deputies at
the   time    of    his       2009    arrest,           Attorney         Compton      began   using

illegal     drugs    around 2006,             and       he    admitted        being    "coked up"
while handling legal cases in court.                                The referee noted that

Deputy      Sergeant          Patek     of        the        Walworth         County     Sheriff's
Department testified at the reinstatement hearing that Attorney

Compton's     conduct         before        his    arrest          included      possession      and

delivery of both heroin and cocaine.                          Deputy Sheriff Long of the
                                                   6
                                                                      No.     2010AP1118-D



Walworth      County    Sheriff's        Department       testified    that      Attorney

Compton's conduct before his arrest had a major impact on a

woman who was a significant person in Attorney Compton's life,

and the woman ultimately lost her teaching license as a result

of   drug     conduct    and    her    relationship        with    Attorney      Compton.

Deputy      Sheriff     Long    described       Attorney     Compton    as       a    "great

person" and "a very smart attorney."

        ¶13   The referee noted that Linda Albert, manager of the

Wisconsin        Lawyers      Assistance        Program    (WisLAP)         worked         with

Attorney      Compton       beginning      on    October     26,      2009,      when       he

initially volunteered for one year of monitoring following his

arrest.          Attorney      Compton     subsequently       volunteered            for     an

additional four years of monitoring.                    Ms. Albert testified that

Attorney Compton, without hesitation, has provided access to all

of his treatment providers, probation officers, and the OLR, and

that he has demonstrated honesty and integrity throughout the

monitoring process.            Ms. Albert opined that Attorney Compton has

done an exemplary job of fulfilling his monitoring contract and
has excelled in consistently meeting the conditions set for him.

        ¶14   Ms. Albert testified Attorney Compton has a low risk
of relapsing given the extended period of time he has been free

of drugs and alcohol.             Ms. Albert opined that Attorney Compton
is "no longer impaired by his disease and is fit to practice."

She recommended that Attorney Compton complete his contract for
five     years     of   monitoring,        which     is    scheduled        to       end    on

October 1, 2014.           Ms. Albert testified that after five years of

being     alcohol       and     drug     free,      a     person's     relapse             rate
                                            7
                                                                     No.     2010AP1118-D



statistically is approximately 14 percent, and she said that

rate does not significantly drop with longer abstinence.

      ¶15    Ms. Albert testified she could not think of a single

additional thing Attorney Compton could have done during his

monitoring to help with his rehabilitation, and she said he did

everything he was asked to do and there were no failures on his

part during his monitoring.           While Ms. Albert does not believe

Attorney Compton requires monitoring beyond October 1, 2014, she

agrees that if he is reinstated, the public would be better

protected if his monitoring were to continue past that date.

      ¶16    The referee noted that Attorney Compton successfully

completed     residential     treatment         at     a     hospital.            He    has

successfully passed all required random drug and alcohol tests,

completed all required contacts with his monitor, and completed

and   documented      all    required        community       support       groups       and

outpatient    treatment.        The     referee      also        noted     that    as    of

December     18,   2012,     Attorney        Compton       successfully        met      all

requirements to be discharged from probation which resulted from
his criminal convictions.

      ¶17   The referee noted that since the time of his arrest,
Attorney Compton lost his marriage, became estranged from his

children for a period of time, lost the trust and confidence of
the lawyers he used to work with, went through bankruptcy, and

lost substantial investments and assets.                   The referee noted that
several     lawyers    who     testified        at         the    hearing         on    the

reinstatement petition said they watched Attorney Compton lose

everything that was important to him and that he hit "the very
                                         8
                                                                   No.    2010AP1118-D



bottom."    However, those lawyers also said they have watched

Attorney   Compton        slowly    recover         and    reestablish           strong

relationships      with   his   children      and    his    community.            Those

lawyers     believe         Attorney        Compton's        journey            through

rehabilitation has been remarkable and that he is again fit to

practice law.

     ¶18   Both    Deputy    Sergeant       Patek   and    Deputy    Sheriff       Long

recognize Attorney Compton's successful rehabilitation to date,

but both men believe the period of Attorney Compton's suspension

has not been sufficient, given the seriousness of his criminal

conduct.   Both believe that more time is needed before Attorney

Compton is reinstated to the practice of law.

     ¶19   While    the   referee      said   the    seriousness         of    Attorney

Compton's conduct cannot be overstated, the referee concluded

that since his 2009 arrest, Attorney Compton has done everything

conceivable to      turn his life        around     and    begin    the       life-long

process of rehabilitation.         The referee explained:

    Compton has not undertaken the long and arduous
    rehabilitation process for purposes of fooling the
    system into giving back his license, but rather with
    the determined goal of truthfully turning his life
    around and again becoming a productive and meaningful
    member of society. . . .

    Compton     willingly    accepted     all    treatment,
    suggestions[,] and monitoring.       He has genuinely
    impressed every individual he has worked with during
    his years of monitoring and rehabilitation. . . .

    My personal observations during the course of the
    hearing concur with the observations of everybody who
    has worked with Compton since 2009. Compton is a man
    humbled by his great and numerous errors.       For a
    while, he lost everything that meant anything to him
                                        9
                                                                        No.   2010AP1118-D


       in his life.    I am quite satisfied that Compton is
       most sincere in his efforts to rehabilitate himself.
       I believe Compton recognizes that even if he never
       practiced law again, he would make the same efforts
       toward rehabilitation that he has made since 2009.

       The record shows that Compton never tried to avoid,
       evade[,]   or blame others    for  his  inappropriate
       conduct.   He does not lie about or cover up what he
       did.   His approach has been to "bare his soul," ask
       for help, and do whatever it takes to turn his life
       around.

       I specifically asked Linda Albert of WisLAP whether
       there was anything Compton failed to do or anything
       more he could have done as part of his monitoring
       program.   Linda Albert was quick to reply that there
       was nothing more the monitoring program could ask of
       Compton that he has not already done.     Simply put,
       Compton's sincere efforts at rehabilitation have been
       outstanding and above question.
       ¶20   In spite of Attorney Compton's remarkable efforts to

turn his life around, the referee did express some concern about

the possibility of relapse.               Although Ms. Albert put the risk of

a relapse at approximately 14 percent for someone who has been

free of drugs and alcohol for five years, the referee said when

it comes to trusting a lawyer to serve the public and the legal

profession,        a    14      percent   relapse      rate     still     needs    to     be
addressed.             For     that   reason,    the    referee     recommends          that

Attorney Compton remain under close monitoring, similar to his

current WisLAP monitoring, for a minimum of two years from the

date   of    his       reinstatement.       The     referee     said     extending       the

monitoring deadline beyond the October 1, 2014 expiration of his

current      WisLAP          monitoring   agreement      will     not     only    provide

further support              for Attorney   Compton,     but     will     also    allow    a

quicker response to any relapse.

                                            10
                                                                              No.    2010AP1118-D



       ¶21     In    response         to     the    concerns       of   the    two     sheriff's

deputies that Attorney Compton's term of suspension has been

insufficient given his criminal convictions, the referee pointed

out    that     this          court   saw     fit    to    suspend      Attorney       Compton's

license for a period of two years.                        The referee said during that

two-year period, Attorney Compton has done everything possible

to rehabilitate himself; he appears rehabilitated; and expert

testimony shows there is very little more that can be done for

him.    The referee said to deny reinstatement on the basis that a

two-year suspension was not long enough would be second guessing

this court's choice of the appropriate period of suspension and

would also be ignoring Attorney Compton's nearly perfect record

at rehabilitation up to this time.

       ¶22     This court has                carefully     evaluated         whether    Attorney

Compton has indeed met the requirements for the reinstatement of

his license to practice law in Wisconsin, and we conclude that

he has.       The behavior that led to his 2010 suspension was very

serious.             However,           Attorney          Compton        acknowledged           the
wrongfulness             of     his    conduct,          voluntarily         entered     into     a

rehabilitation program, and, according to everyone who testified
at the hearing on the reinstatement petition, he has in fact

turned his life around and is ready to resume the practice of
law.     We agree with the referee that Attorney Compton has met

his    burden       of    proof       with    respect      to   all     elements       needed    to
justify       his    reinstatement.                 We    stress      that    we    expect      the

exemplary behavior which Attorney Compton has exhibited during


                                                    11
                                                                           No.   2010AP1118-D



the period of his suspension to continue once he resumes the

practice of law.

     ¶23     We   share       the   referee's        concern       about     making       every

reasonable    effort       to     ensure    that      Attorney        Compton       does    not

relapse.      For      that     reason      we    agree     with     the     referee       that

Attorney Compton should continue to participate in a monitoring

program     for   a      period     of   two      years     from     the     date    of    his

reinstatement.           We also agree with the referee that Attorney

Compton should pay the full costs of this proceeding.

     ¶24     IT IS ORDERED that the license of Stephen M. Compton

to practice law in Wisconsin is reinstated effective the date of

this order.

     ¶25     IT   IS     FURTHER     ORDERED        that,   as   a    condition       of   the

reinstatement       of    his     license      to    practice        law    in   Wisconsin,

Stephen M. Compton shall continue to participate in a WisLAP

monitoring    program         and   he   shall       comply      with      all   conditions

imposed as part of that program for a period of two years from

the date of this order.
     ¶26     IT IS FURTHER ORDERED that within 60 days of the date

of this order, Stephen M. Compton shall pay to the Office of
Lawyer     Regulation      the      costs    of      this   proceeding,          which     are

$4,373.03.
     ¶27    IT IS FURTHER ORDERED that compliance with all of the

terms of this order remains a condition of Stephen M. Compton's
license to practice law in Wisconsin.




                                             12